Citation Nr: 1113561	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected palindromic rheumatism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A copy of the hearing transcript has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to an increased disability rating for service-connected palindromic rheumatism must be remanded for additional evidentiary development.

Reasons for remand

Evidentiary development

During the above-referenced Board hearing in March 2010, the Veteran discussed the severity of his service-connected palindromic rheumatism.  He also indicated that he had undergone recent treatment at a VA outpatient clinic.  See the March 2010 Board hearing transcript, page 17.  The Board notes that the claims folder is negative for any VA treatment records after October 2008.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

VA examination

The RO scheduled the Veteran for a VA examination in November 2008 to address the severity of the Veteran's palindromic rheumatism disability.  See 38 C.F.R.        § 3.159(c)(4)(i) (2010).  Unfortunately, the Board finds that a remand is necessary prior to review of the Veteran's claim.  In particular, the Board is of the opinion that a new examination identifying the extent to which the Veteran's rheumatism affects his joints (including idenfitication of the joints involved) would be probative.

In this regard, the Board observes that, in conjunction with November 2008 VA examination, a VA examiner completed a March 2009 addendum opining that it was more likely than not that the Veteran's current knee and hip symptoms are due to degenerative process rather than his prior inflammatory condition and that his  lumbar spine symptoms are not related to palindromic rheumatism.  However, the examiner did not provide a rationale as to his conclusion that his lumbar spine symptoms were not related to his palindromic rheumatism.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

On remand, the examiner should be asked to specific indicate whether the Veteran's current knee, hip, and back manifestations are attribuatable to his palindromic rheumatism.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any VA treatment records pertaining to the Veteran's palindromic rheumatism after October 2008.  All attempts to secure this evidence must be documented in the claims folder by the RO.

2.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  The RO should then schedule the Veteran for a VA examination to evaluate the current severity of his palindromic rheumatism disability.  The claims folder must be made available to the examiner and the examiner should indicate in his/her report that the claims folder was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner must provide responses to the following:  

a)  Indentify any current joint that is affected by the service connected palindromic rheumatism;

b)  For each joint that is affected by the Veteran's service connected palindromic rheumatism, the Veteran should fully describe the level of impairment to include appropriate range of moiton studies; 

c)  Indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's current knee and hip symptoms are etiologically relateddue to degenerative process that are related to his prior inflammatory condition 
(rheumatoid arthritis/Reiters/palindromic rheumatism);

a. Whether it is at least as likely as not (50 percent 
or greater) that the Veteran's lumbar spine symptoms 
are related to his palindromic rheumatism;

b. Whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral feet and hand symptoms are related to his palindromic rheumatism; 

c. Identify any other joint disability NOT associated with the Veteran's palindromic rheumatism disability and report the etiology of such.
The examiner should indicate in his/her report that the claims file was reviewed.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
			
                 3.  After completing the above actions, and any other 
      development as may be indicated by any response 
      received as a consequence of the actions taken in 
      the paragraphs above, the claim must be readjudicated.  
      If the claim remains denied, a supplemental statement 
of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative 
have had an adequate opportunity to respond, the appeal 
must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


